Citation Nr: 9917506	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  93 - 12 037	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to September 
1971.  

On May 8, 1997, the Board of Veterans' Appeals (Board) issued 
a decision which the claimant appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court").  On December 18, 1998, the Court 
remanded the case to the Board for another decision, taking 
into consideration matters raised in its order.  

In its December 18, 1998 order, the Court noted that the 
veteran's claim for service connection for an acquired 
psychiatric disorder had been finally denied by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, in January 1972.  In April 1992, the 
veteran undertook to reopen his claim by submitting 
additional evidence.  A September 1992 rating decision found 
that additional evidence not to be new and material, and the 
veteran initiated an appeal.  In February 1995, the Board 
remanded the case to obtain additional service medical 
records pertaining to a hospitalization of the veteran at the 
VAMC, Omaha, while on active duty in June 1971.  After those 
records were obtained and reviewed, a rating decision of 
December 1996 again found no new and material evidence and 
again denied reopening.  In a May 1997 decision, the Board 
again denied reopening, finding that no evidence was 
submitted "which [was] not cumulative and duplicative of 
evidence previously received and considered and which [was] 
sufficiently relevant and probative, when considered with all 
the evidence previously of record to raise a reasonable 
possibility of a different outcome."  The veteran appealed 
to the Court.  

On appeal, it was undisputed that the new evidence presented 
would be material under the criteria for evidence to be 
considered material as enunciated in  Colvin v. Derwinski,  1 
Vet. App. 171, 174 (1991) (requiring that "material" 
evidence be "relevant and probative of the issue at hand" 
and present a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome") [hereinafter Colvin test].  
In the decision on appeal, the Board applied the Colvin test 
when it determined that that the appellant had not submitted 
new and material evidence to reopen his claim for service-
connection for a psychiatric disorder.  

The Colvin test, however, was recently invalidated by the 
U.S. Court of Appeals for the Federal Circuit in  Hodge v. 
West,  155 F.3d 1356,1362 (Fed. Cir. 1998), on the grounds 
that the VA regulation on reopening,  38 C.F.R. § 3.156(a) 
(1998), provided a "reasonable interpretation" of the 
materiality requirement of  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1998).  For that reason, the Court vacated and remanded 
the case to the Board for a new decision to determine whether 
the new evidence submitted since the unappealed and final 
rating decision of January 1972 is material under  38 C.F.R. 
§ 3.156(a) and the decision of the U.S. Court of Appeals for 
the Federal Circuit in  Hodge v. West.  

Following the Court's return of the case to the Board, the 
appellant's attorney submitted additional argument to the 
Board. 


FINDINGS OF FACT

1.  A rating decision of January 1972 denied entitlement to 
service connection for an acquired psychiatric disability, 
diagnosed as a passive-aggressive personality disorder; the 
veteran did not appeal that determination, and it became 
final.  

2.  In April 1992, the veteran undertook to reopen his claim 
for service connection for an acquired psychiatric disability 
by submitting additional evidence.  

3.  The evidence submitted subsequent to the unappealed 
rating decision of January 1972 denying entitlement to 
service connection for an acquired psychiatric disability 
includes evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

CONCLUSION OF LAW

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1998);  38 C.F.R. §3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims file shows that an RO decision of 
January 1972 denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability on 
the grounds that the condition shown in service in June 1971 
was diagnosed as an acute depressive reaction; that the 
veteran was administratively discharged from service for an 
emotionally unstable personality; that a VA psychiatric 
examination diagnosed a passive-aggressive personality 
disorder; and that a personality disorder was not a 
disability under applicable law and regulations providing for 
payment of disability compensation benefits.  The veteran did 
not appeal that decision, and it became final.  

In April 1992, the veteran undertook to reopen his claim for 
service connection for an acquired psychiatric disability by 
submitting additional evidence.  His claim was denied on the 
grounds that new and material evidence had not been submitted 
which was sufficient to reopen that claim.  The veteran 
initiated the instant appeal.

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108, consideration 
must be given to all of the evidence submitted since the last 
final disallowance of the claim.  Evans v. Brown,  9 Vet. 
App. 273, 285 (1996).   In this case, the last final 
disallowance of the veteran's claim for service connection 
for an acquired psychiatric disability is the unappealed 
rating action of January 1972.  Governing law and regulations 
provide that the claim will be reopened if new and material 
evidence has been submitted.  38 U.S.C.A. § 5108,  38 C.F.R. 
§ 3.156(a).  Thus, the evidence received since the January 
1972 rating decision must be analyzed to determine whether it 
is sufficiently new and material to warrant reopening of the 
claim for service connection for an acquired psychiatric 
disability.  

The evidence previously of record includes the veteran's 
service medical records, including reports of service 
entrance and service separation examinations, a transfer 
record from the VA hospital in Omaha, Nebraska; a hospital 
summary and treatment records from Fitzsimons General 
Hospital, dated from June to September 1971; and records of 
administrative proceedings in connection with the veteran's 
administrative separation from service as unsuitable due to a 
personality disorder.  Other evidence includes the veteran's 
original claim for VA disability compensation benefits for an 
emotional instability reaction (VA Form 21-526e), and a 
report of VA psychiatric examination conducted in November 
1971.

The cited evidence shows that the veteran was on a 30 day 
leave from his station in Germany when he made a suicide 
gesture by running his car off the side of the road.  He was 
admitted to the VA hospital in Omaha, Nebraska, on June 9, 
1971.  He was transferred to Fitzsimons General Hospital, 
Denver, on June 16, 1971, with a transfer diagnosis of 
depressive reaction, acute; external precipitating stress, 
premorbid personality and predisposition, and resultant 
degree of psychiatric impairment unspecified.  A hospital 
summary and treatment records from Fitzsimons General 
Hospital, including a psychiatric report, show that the 
veteran was admitted on transfer from the VA hospital, Omaha, 
with a transfer diagnosis of depressive neurosis.  

Nursing notes from Fitzsimons General Hospital, dated from 
June to September 1971, show that the veteran initially 
adjusted well to the ward, and appeared to be basically a 
character disorder, quite immature, labile and passive-
aggressive.  An entry in August 1971 shows that the veteran 
continued to use angry, immature responses as a means of 
dealing with any frustration.  He was noted to do well in the 
absence of frustration, but to respond maladaptively at other 
times, including becoming petulant and making thinly veiled 
threats of going AWOL.

On psychiatric evaluation in July 1971, the veteran offered a 
history of experiencing trouble adjusting throughout his 8 
months service in Germany due to discouragement over his work 
assignments, broken promises, etc., and general inability to 
cope with the authority structure.  He stated that he had 
been depressed and severely homesick, worrying about his 
mother and his girlfriend.  He was very sentimental, and 
varying incidents in Germany continually reminded him of home 
memories, rendering him depressed and irritable.  He 
indicated that he had been depressed the whole time he was in 
Germany and had used hashish and other drugs extensively, 
with two suicide gestures involving an attempt to cut his 
wrist and an overdose of Excedrin (11 tablets).  Those 
efforts were described as highly impulsive.  It was further 
determined that the veteran had inferiority feelings, 
regarding himself as a failure.  He had a low frustration 
tolerance with a tendency to become easily discouraged and 
fail to complete projects, and easily felt rejected. 

Mental status examination disclosed that the veteran was 
well-oriented, with no evidence of psychosis, delusions, 
hallucinations, ideas of reference, difficulty in 
abstraction, or disturbance of affect.  He appeared 
moderately depressed and anxious.  He appeared to have 
average intelligence, insight was poor, and judgment was 
intact.  During hospitalization, he adjusted well once he was 
confident that he would be getting out of the Army.  He 
appeared to be quite emotionally labile, immature and given 
to indirect ways of asserting himself by sullenness.  He had 
difficulty coping with authorities and was passive in group 
and individual therapy, showing little improvement during his 
stay.  The diagnosis was emotionally unstable personality, 
with strong passive-aggressive features, chronic, severe; 
manifested by emotional lability, immaturity, 3 suicidal 
gestures, depression and anxiety, impulsiveness, low 
frustration tolerance, inferiority feelings, difficulty 
coping with authority figures, indirect failure to complete 
projects; precipitating stress, minimal, routine military 
duty; predisposition, severe, long history of emotional 
lability, immaturity, low frustration tolerance, feelings of 
inferiority and rejection; degree of impairment for further 
military duty, marked.  Condition: treated, unchanged.  Line 
of duty: No. Existed prior to service.  It was found that the 
veteran had a severe character and behavior disorder, and it 
was recommended that he be administratively separated from 
service due to inadaptability because of his severe 
personality disorder.  

Records of administrative proceedings show that the veteran 
was administratively separated from service as unsuitable due 
to a personality disorder.  The report of service separation 
examination cited an emotional instability reaction, with 
strong passive-aggressive features, chronic, severe.  

A report of VA psychiatric examination, conducted in November 
1971, noted a preservice history offered by the veteran of 
some friction with his school teachers and of doing poorly in 
subjects that he did not like.  He related that he resented 
being stationed in Germany, away from his home and familiar 
surroundings, and became increasingly resistive and 
antagonistic, insulting to officers, failing to perform 
duties, and undertaking various destructive activities.  He 
recounted an episode of locking an officer in an office, and 
of damaging jeeps in the motor pool.  He stated that he 
concluded that if he could not live his life the way he 
wanted, there was no point in living, and made two suicide 
gestures while in Germany and one while on leave.  He 
received a general discharge.  The veteran related that he 
had been married about two months; that they had occasional 
arguments related to his "hot temper;" that his temper was 
still bad; that he flew off the handle easily; and that he 
had a hard time getting along with authority figures.  

Mental status examination disclosed that he was oriented and 
cooperative, with associations intact and a mood and affect 
suggestive of mild anxiety.  His memory and ability to 
calculate were intact, intelligence was average, and judgment 
was adequate for routine decisions.  His thought content 
suggested authority and dependency conflicts, and he was a 
somewhat poor observer of his own behavior, so that the 
reactions of others toward him were sometimes mysterious to 
him.  He had some recognition that his temper and defiance of 
authority figures was at times unnecessary and out of 
proportion to the situation, and indicated that he was making 
some effort to bring this under control.  He denied feelings 
of inferiority, 
asserting that he felt more capable than most people, 
emphasizing his mechanical ability.  There was no evidence of 
psychotic thinking.  The diagnosis was personality disorder, 
passive-aggressive personality.  The examiner noted that the 
primary features were the veteran's difficulty in adjusting 
to various aspects of authority and independent versus 
dependent functioning, with this conflict expressed both 
passive-aggressively and aggressively.  It was indicated that 
his level of personality functioning appeared to be beyond 
that suggested by an adjustment reaction.  

The additional evidence submitted by the veteran in support 
of his effort to reopen the claim for service connection for 
an acquired psychiatric disability includes VA outpatient 
clinic records dated from March to May 1992, a report of VA 
psychiatric examination conducted in May 1992, duplicate 
copies of portions of the veteran's service medical and 
administrative records, his DA-20 and 201 file, and a summary 
of the veteran's hospitalization at the VA hospital, Omaha, 
Nebraska, in June 1971.  The Board must now determine whether 
the additional evidence submitted is both new and material to 
the claim of service connection for an acquired psychiatric 
disability.  

Analysis

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  However, in 
the recent decision in  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Court expressly rejected the standard 
for determining whether new and material evidence had been 
submitted, as set forth in  Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and held that the regulatory standard set forth 
in  38 C.F.R. § 3.156(a) (1998) was the only correct 
standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny, and the additional evidence presented to reopen 
must be reviewed under the criteria provided under  38 C.F.R. 
§ 3.156(a) (1998).  Finally, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi,  3 Vet. App. 510, 513 
(1992).

The duplicate copies of the veteran's service medical and 
administrative records do not constitute new evidence, as 
they are merely duplicates of copies of the original 
documents which are associated with the claims files and 
which were reviewed by the RO at the time of the January 1972 
rating decision denying service connection for an acquired 
psychiatric disability.  The Board finds that the duplicate 
copies of those service medical and administrative records 
submitted by the veteran do not meet the requirement that new 
evidence be submitted.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1998);  38 C.F.R. § 3.156(a) (1998).  His DA-20 and 201 file 
contain no findings or diagnosis of inservice psychiatric 
disability, and thus are not material to that issue.

The summary from the VA hospital, Omaha, Nebraska, dated in 
June 1971, is new in the limited sense that the document 
itself has not previously been viewed by agency decision 
makers.  It shows that the veteran was admitted because he 
was depressed and suicidal, and noted a patient history of 
drug use and suicide attempts while in Germany.  It was noted 
that during his hospitalization, the veteran was depressed 
and anxious, with some tendency to become hysterical.  He was 
considered competent, and was transferred to a military 
hospital with a notation that further hospitalization was not 
required.  There is no evidence that the veteran underwent 
psychiatric examination, evaluation, psychological testing, 
or treatment for a psychiatric disability during this period 
of hospitalization, and the cited hospital summary shows only 
that skull X-rays and an electroencephalogram were performed 
to rule out any head injury.  The diagnosis at transfer was 
shown as depressive neurosis.  The Board finds that the 
matters contained in the hospital summary are not new, and 
that the facts and diagnosis concerning this hospitalization 
were known to and were cited by the examining psychiatrists 
at Fitzsimons General Hospital; that such were known to and 
considered by the VA psychiatric examiner who interviewed and 
evaluated the veteran in November 1971; and were known to the 
rating agency at the time of the January 1972 rating 
decision.  The Board finds that the VA hospital summary of 
June 1971 was not new, but was duplicative and cumulative of 
evidence previously considered in the January 1972 decision. 

It is further noted that the evidence previously of record 
included the report of transfer of the veteran from the VA 
hospital to Fitzsimons General [Army] Hospital showing a 
transfer diagnosis of depressive reaction, acute; external 
precipitating stress, premorbid personality and 
predisposition, and resultant degree of psychiatric 
impairment unspecified, which tends to support the conclusion 
that the veteran underwent no significant psychiatric 
evaluation during his VA hospitalization, and that the 
diagnosis of depressive neurosis was based solely upon his 
history of suicide attempts.  The Board again notes that the 
factual matters contained in the June 1971 hospital are not 
new, but were known to and considered by the examining 
psychiatrists at Fitzsimons General Hospital, where the 
veteran underwent a complete psychiatric evaluation by board 
certified psychiatrists who found no evidence of neurosis or 
psychosis, but diagnosed an emotionally unstable personality, 
with strong passive-aggressive features, chronic, severe; 
manifested by emotional lability, immaturity, 3 suicidal 
gestures, depression and anxiety, impulsiveness, low 
frustration tolerance, inferiority feelings, difficulty 
coping with authority figures, indirect failure to complete 
projects; precipitating stress, minimal, routine military 
duty; predisposition, severe, long history of emotional 
lability, immaturity, low frustration tolerance, feelings of 
inferiority and rejection; degree of impairment for further 
military duty, marked.  Condition: treated, unchanged.  Line 
of duty: No. Existed prior to service.  Quite apart from the 
absence of anything in the summary from the VA hospital, 
Omaha, Nebraska, that would lend it probative weight equal to 
that of the psychiatric diagnosis assigned after extensive 
examination and evaluation of the veteran at Fitzsimons 
General Hospital, there no facts, findings or diagnoses that 
would render this document "new."  While the credibility of 
the 1971 VA hospital summary must be presumed under Justus, 
3 Vet. App. 510, 513, it is on the question of newness that 
this evidence fails. 

The VA outpatient clinic records, dated from March to May 
1992, show that the veteran was angry because he had 
sustained a work-related injury to his arm and had been 
denied compensation, and that his spouse had requested that 
he seek treatment after he had become abusive to his 
children.  He further related
that he had been told at a State rehabilitation center that 
he needed to do something about his anger.  The initial 
impression was personality disorder.  He was seen in the 
mental health clinic after being referred by the Anger 
Control Group therapist.  The veteran related that he had 
been depressed for about a year since he injured his right 
shoulder and elbow in an industrial accident, preventing him 
from pursuing his normal activities and causing an 
exacerbation in long-term problems with anger.  He offered a 
history of being hospitalized during service for depression 
following a suicide attempt.  Mental status examination 
disclosed that he had a rather intense affect and mood, but 
was able to answer questions adequately.  Recent and remote 
memory were normal, there was no evidence of decreased 
cognitive capacity, and he admitted to many angry thoughts 
and ongoing depressive thoughts.  The interviewer noted that 
the veteran was moderately depressed and had problems with 
anger control.  The Axis I diagnosis was dysthymia; Axis II 
was deferred; and Axis III was orthopedic complaints.  He 
continued in the Anger Control Group, where it was noted that 
he had difficulty coping with and adjusting to his disability 
status.  
There was no medical evidence or opinion which related any 
current psychiatric condition of the veteran to his period of 
active service.   

A report of VA psychiatric examination, conducted in May 
1992, cited a history offered by the veteran of becoming 
despondent and depressed after injuring his arm in July 1991 
while working for the railroad.  The examiner reviewed the 
veteran's service medical records, records of admission to a 
VA medical facility in June 1971 
after running his car off the side of the road, and records 
from Fitzsimons General Hospital showing that the veteran was 
found to have inferiority feelings, to regard 
himself as a failure, to have a low frustration tolerance 
with a tendency to become easily discouraged, to fail to 
complete projects, and to easily feel rejected.  The veteran 
indicated that the Army recruiter lied to him; that he had 
been promised a number of things which he did not receive; 
that he did not like his job repairing aircraft; that he did 
not like the bargain he had made; that the service was a big 
joke; etc., and that he slit his wrist, took Excedrin, and 
drove off the road.  Since service separation, he had been 
married, maintained regular employment, and indicated that he 
had many friends.  

Mental status examination revealed that he was slightly 
disheveled and angry, and his behavior was simultaneously 
agitated and depressed.  His speech was testy but well-
modulated, and his attitude toward the examiner was angrily 
cooperative.  His mood was of rather severe depression, with 
feelings of helplessness, hopelessness, and worthlessness, 
and manifested by guilt feelings and crying without reason.  
He reported initial, middle, and terminal insomnia; anorexia; 
anhedonia; easy fatigability; feelings of depersonalization 
and paranoia; and a marked increase in irritability and 
anger.  Thought processes were good, with uninterrupted 
continuity, and there were no delusions, hallucinations, or 
ideas of reference or influence, and abstract thinking was 
intact.  His thought content was preoccupied with financial 
concerns and physical problems.  Concentration was 
diminished, and there was some decrease in recent memory.  
Impulse control and social judgment were decreased, and 
insight and awareness of the significance of a situation were 
not very accurate due to his use of projection.  

In summary, the examiner stated that the veteran was a 40-
year old male who was markedly depressed, noting that he had 
experienced chronic pain since becoming disabled in an 
industrial accident one and one-half years previously, 
progressing to the point of threatening to kill himself.  He 
noted that the veteran was very angry and very passive-
aggressive throughout the interview.  The examiner commented 
that the veteran had had depression before; that depression 
certainly went along with the chronic pain [and] his 
inability to cope properly; and that the veteran is a very 
seriously ill person "who had a similar situation when he 
was in the service," but had adjusted halfway well over the 
years.  He further stated that "There seems to be some kind 
of character disorder on top of all this stuff with the 
borderline stages of his difficulties."  The Axis I 
diagnoses included recurrent depressive disorder, rather 
severe; and chronic pain disorder; while Axis II diagnoses 
included borderline personality disorder, manifested by a 
pervasive pattern of instability of mood, interpersonal 
relationships and self image in early adulthood and presented 
in a variety of contexts; a pattern of unstable and intense 
interpersonal relationships characterized by alternating 
between extremes of overidealization and devaluation; and 
marked feelings of affective instability, manifested by 
inappropriate intense anger, lack of control of anger, 
recurrent suicidal threats, marked persistent identity 
disturbance, chronic feelings and evidence of boredom, marked 
efforts to avoid real and imagined abandonment, with a very 
evident borderline personality disorder.  Axis IV: Severe 
psychosocial stressors, rated at 5, including serious chronic 
physical illness with ongoing physical problems.  

The Board finds that the additional evidence contains medical 
opinion which links or relates the veteran's current 
psychiatric disability, diagnosed as dysthymia and recurrent 
depression, to his period of active service.  As noted above, 
for the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi,  3 Vet. App. 510, 513 (1992).  

Under the Colvin test, the opinion of the VA psychiatric 
examiner would not met the criterion that "the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome."  It is precisely when viewed 
in the within the context of the previous evidence that the 
utter dissimilarity of the veteran's psychiatric 
manifestations in the summer of 1971 and in May 1992 become 
most strikingly apparent.  However, that is not the current 
standard of review which the Board must apply; rather, the 
question is whether the additional evidence submitted bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).

The Board finds that the duplicate copies of the veteran's 
service medical and administrative records are cumulative and 
redundant.  The VA hospital summary of June 1971 is 
cumulative and redundant.  The VA outpatient clinic records 
dated from March to May 1992 do not bear directly and 
substantially upon the issue of service incurrence of a 
psychiatric disability.  However, the report of VA 
examination conducted in May 1992 does bear directly and 
substantially upon the issue of service incurrence of a 
psychiatric disability by linking current symptomatology to 
symptoms shown in service.  Whether such a linkage will 
survive closer examination is not for consideration at this 
point.  The Board finds that such evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. §§ 3.104 (a), 3.156 (1998).  
Accordingly, the claim for service connection for an acquired 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1998).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened.  


REMAND

In view of the Board's determination that new and material 
evidence has been submitted which is sufficient, under of the 
provisions of  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.156(a) (1998), and  Hodge v. West,  155 F.3d 
1356,1362 (Fed. Cir. 1998), to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability, additional action is required on the part of the 
RO. 

Further, the Board notes that the chronicity provisions of 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  Even if 
chronicity is not applicable, a claim may still be well 
grounded on the basis of  38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  The instant claim meets the criteria 
for well-groundedness under  Savage, id.

In its order remanding this appeal to the Board, the Court 
directed that the appellant will be free to submit additional 
evidence and argument on the remanded 
claim, citing  Quarles v. Derwinski,  3 Vet. App. 129, 141 
(1992).  Any subsequent Board decision was to provide an 
adequate statement of reasons and bases per  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1998), and to provide for 
expeditious treatment of remanded claims.  See Allday v. 
Brown,  7 Vet. App. 517, 534 (1995).  Further, the Board was 
referred to the Court's decision in  Stegall v. West,  11 
Vet. App. 268, 271 (1998) requiring full and specific 
compliance with all instructions contained in remands by the 
Board or the Court.

The Board finds that further development of the evidence, to 
include obtaining additional examinations and medical 
opinions, is necessary prior to de novo review and 
adjudication of the reopened claim by the RO.  The record 
shows that diagnoses of depression shown during the veteran's 
period of active service rely, in part, upon a personal 
history which includes his assertions that he was severely 
depressed while serving in Germany; that he attempted suicide 
on two occasions by first attempting to cut his wrist with a 
knife and subsequently by taking 11 Excedrin tablets; and 
that he attempted suicide by running his automobile off the 
side of the road while on leave in June 1971.  The service 
medical records, which otherwise appear complete and 
comprehensive, are silent for complaint, treatment, findings 
or diagnosis of suicide attempts or gestures during the 
veteran's service in Germany.  There is no independent 
documentation in the claims folder which substantiates the 
veteran's statement that he attempted suicide in June 1971 by 
running his automobile off the side of the road, and the RO 
has not provided the veteran a VA Form 21-4179, Report of 
Accidental Injury, to complete and submit.  Further, records 
from the investigating law enforcement agency pertaining to 
that accident have not been obtained, even though information 
related to the veteran's condition, the circumstances of the 
accident, and any medical attention provided might be useful 
in assessing the veteran's state of mind during and after the 
accident.  

The history provided by the veteran at the time of his VA 
psychiatric examination in May 1992 includes his statement 
that he has been very depressed and experienced feelings of 
inadequacy since sustaining a back injury in 1975.  The RO 
should ask the veteran to provide the exact names and mailing 
addresses of all physicians who treated him for dysthymia, 
recurrent depression or other psychiatric disability between 
the date of service separation and his initial contact with 
the VA outpatient facility in March 1992.  

The RO should notify that appellant and his attorney that he 
is free to submit additional evidence and argument in 
connection with this claim under the authority of  Quarles v. 
Derwinski,  3 Vet. App. 129, 141 (1992).

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. App. June 
26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all requested actions and all examination reports 
prior to returning the case to the Board in order to ensure 
full and specific compliance with all instructions contained 
in remands by this Board.  All cases returned to the Board 
which do not comply with the instructions of the Board remand 
will be returned to the RO for further appropriate action as 
directed.  

Based upon the foregoing, the case is Remanded to the RO for 
the following actions: 

1.  The RO should ask the veteran to 
provide exact names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for any 
psychiatric disability from the time of 
service separation until the present. 
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Lincoln, and 
the VAMC, Omaha, since May 1992.  The 
appellant and his attorney should further 
be notified that he is free to submit 
additional evidence and argument in 
connection with this claim.

2.  The RO should provide VA Form 21-
4179, Report of Accidental Injury, to the 
veteran with a request that he complete 
and submit that document, giving full 
information about his June 1971 motor 
vehicle accident.  Thereafter, the RO 
should take action to obtain the traffic 
accident report from the appropriate law 
enforcement agency.  If the information 
provided is sufficient to identify the 
individual or service that provided 
medical assistance or transportation to 
the veteran at the time of the accident, 
all available information should be 
obtained from such persons or entity.  
The veteran should be advised by RO 
letter that the information requested 
might be of assistance to him in 
establishing his service-connection 
claim.

3.  Thereafter, the RO should schedule a 
special VA psychiatric examination of the 
veteran by a panel of two board-certified 
psychiatrists who have not previously 
examined or treated the veteran in order 
to determine the nature, extent, and 
correct diagnosis of any psychiatric 
disability found present.  The claims 
file, including the veteran's complete 
service medical records, must be made 
available to and be reviewed by the 
examiners prior to their examinations.  
The examinations are to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all 
appropriate studies, including complete 
psychological testing, are to be 
performed.  The examiners should 
determine the nature, extent, etiology 
and correct diagnosis of any psychiatric 
disability found present, and reconcile 
conflicting diagnoses.  The examining 
physicians should each be asked to 
express their opinions as to (1) whether 
any chronic psychiatric disability was 
present in the veteran during active 
service, and (2) whether any current 
psychiatric disability, including his 
currently diagnosed dysthymia or 
recurrent depression, is related to 
psychiatric symptomatology manifested 
during active service.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  Prior to the 
scheduled examination, the veteran should 
be informed by RO letter of the 
provisions of  38 C.F.R. § 3.655 (1998), 
and of the consequences of failing to 
appear for scheduled VA examination. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric panel report requested herein 
to verify that the examiners reviewed the 
medical 
evidence contained in the claims folder, 
including the veteran's complete service 
medical records.  If any development is 
incomplete, or if any requested opinions 
are not provided, or if the report(s) of 
VA psychiatric examination do not 
affirmatively reflect that the examiners 
have reviewed the veteran's claims file, 
such examination report(s) is/are 
inadequate and appropriate corrective 
action should be implemented prior to 
returning the case to the Board.

5.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability on a de novo 
basis, taking into consideration the 
entire evidentiary record. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his attorney should be 
provided an opportunity to respond.  The appellant and his 
attorney are hereby notified that they are free to submit 
additional evidence and argument in connection with this 
claim.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals





 

